UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7646


MICHAEL LITTLE,

                  Plaintiff – Appellant,

          v.

W. HOLZAPFUL, Special Investigating Supervisor; ADAM PRICE,
Correctional Officer; CASE MANAGER COORDINATOR, Unknown,

                  Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:11-cv-00041-FPS-JSK)


Submitted:   January 31, 2013               Decided:   March 14, 2013


Before MOTZ, GREGORY, and DAVIS, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished
per curiam opinion.


Michael Little, Appellant Pro Se.      Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Michael Little appeals from the district court’s order

adopting the report and recommendation of the magistrate judge

and   granting      the    defendants’         motion    to   dismiss    or,    in   the

alternative, motion for summary judgment on Little’s complaint

filed under Bivens v. Six Unknown Named Agents of Fed. Bureau of

Narcotics,       403    U.S.   388     (1971).      We    vacate   and    remand     for

further consideration of Little’s attempt to raise a claim under

the Federal Tort Claims Act (“FTCA”).                     We affirm the remainder

of the district court’s order.

               The district court adopted the recommendation of the

magistrate judge that, to the extent Little was attempting to

raise an FTCA claim, his claim was untimely filed more than six

months    after    his    administrative         tort    claim   was    denied.      The

magistrate judge noted that Little’s claim was administratively

denied on August 17, 2010, and his complaint was filed March 14,

2011, more than six months later.                   However, we find that the

August 17 letter stated only that Little’s complaint had been

received and did not deny the claim.                    On appeal, Little submits

evidence showing that his administrative tort claim was actually

denied    on    June    30,    2011.      We    therefore      vacate   the    district

court’s        ruling     on    this     issue      and       remand    for     further

consideration of the timeliness of Little’s FTCA claim.



                                           2
                 Little also contends that the district court erred in

failing to permit him to conduct discovery.                         He does not allege

that he ever moved for discovery or claimed that he could not

respond to the motion for summary judgment without discovery.

Instead, Little avers that, by denying his motion to amend his

complaint, * the district court cut off his opportunity to conduct

discovery.          Specifically, he alleges that he was entitled to

copies      of    regulations      covering         inmate    processing.          However,

because these regulations would not have had any relevance to

the reasons summary judgment was granted, the district court did

not   err    in     denying      the    motion      to    amend    without    sua    sponte

granting discovery.

                 With   regard    to    the   remainder       of   Little’s        appellate

claims, we affirm for the reasons stated by the district court.

Little      v.    Holzapful,      No.    5:11-cv-00041-FPS-JSK             (N.D.     W.   Va.

Sept. 11, 2012).           We dispense with oral argument because the

facts     and     legal   contentions         are    adequately      presented       in   the

materials        before   this     court      and    argument      would     not    aid   the

decisional process.

                                                                    AFFIRMED IN PART;
                                                         VACATED AND REMANDED IN PART




      *
       Little sought to amend his complaint to add defendants and
claims of deliberate indifference to his medical needs.



                                               3